OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 August 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed 08 January 2021 has been considered by the Examiner.

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Final Office Action filed 28 May 2020 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn. All specification references hereinafter are to the specification as filed 19 October 2017.  

Response to Amendment
The Amendment filed 28 August 2020 has been entered. Claims 2, 5, and 8 have been canceled. As such, claims 1, 3, 4, 6, 7, and 9-11 remain pending and are examined on the merits. Applicant’s amendments to the claims have overcome the rejection of claims 1-11 under 35 U.S.C. 103 over Smith in view of Varanasi previously set forth in the Final Office Action. However, it is noted that new grounds of rejection utilizing the aforesaid references are set forth herein. 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0002]: “Discharging the content is not
In [0002]: “Namely, the contents of this kind are not quickly discharged despite the container being tilted.”
In [0002]: “Tfully recovered.”
In [0014]: “Therefore, when used as a container for containing, specifically, viscous water-containing substances like ketchup, sauce, and mayonnaise-like foods having a viscosity (25°C.) of not less than 200 mPa·s, the structure of the invention makes it possible to quickly discharge the content enabling the content to be used in almost the full amount, where very little content remains in the container.”
Appropriate correction is required.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
In claim 1, the Examiner suggests amending the phrase “on said externally added region, the surfaces of said formed body are covered with said liquid at portions among the externally added protuberances,” to “on said externally added region, the surface of said formed body in the space present between the externally added protuberances is covered with the liquid”, as the former constitutes awkward claim language.
In claim 1: “wherein a difference h of elevation between the peaks and the troughs in said externally added region…”
In claim 7, the Examiner suggests amending as follows: “wherein said externally added protuberances as well as the surface in the space present between the externally added protuberances is coated with said liquid
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the phrase “a ratio F of mountain portions defined by the following formula…” is indefinite, as the phrase “mountain portions” lacks sufficient antecedent basis. There is no recitation of mountain portions in claims 1 (upon which claim 3 is dependent) or 3. For examination on the merits, the Examiner is interpreting the recited limitation to read “a ratio F of peak portions defined by the following formula…” The Examiner suggests amending the claim based on the aforesaid interpretation in order to correct the issue and make use of the term “peak” rather than “mountain” consistent throughout the claims. 
Regarding claim 6, the phrase “wherein said oily liquid” is indefinite as it lacks sufficient antecedent basis. There is no recitation of an oily liquid in claim 1, upon which claim 6 is dependent. For examination on the merits, the Examiner is interpreting the recited limitation to read as “wherein said liquid”. The Examiner suggests amending the claim based on the aforesaid interpretation in order to correct the issue. 
Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 8,535,779; “Smith”) (previously cited), in view of Varanasi et al. (US 2015/0273518; “Varanasi”) (previously cited). The Thermo Fisher Scientific Safety Data Sheet for Carnauba Wax (“Thermo Fisher”) (previously cited, copy previously provided) is relied upon as an evidentiary reference for claim 4. 
Regarding claim 1, Smith discloses a container for food products comprising a liquid-impregnated surface formed on the interior (surface) of the container which inter alia, particles, including, inter alia, carnauba wax particles [col 2, 28-56]. The carnauba wax particles are deposited on the surface via, inter alia, spray-deposition, which forms a textured surface [col 3, 33-46; col 4, 34-36], which exhibits a plurality of asperities that form both peaks and valleys [col 5, 20-26; Figure 2]. A liquid that impregnates the surface is, inter alia, sprayed onto the matrix of wax particles, brushed onto the matrix of wax particles, or the surface is submerged in the liquid and then excess liquid is removed [col 4, 36-64]. The textured surface is impregnated and/or encapsulated by the liquid, [col 2, 28-31; col 8, 37-40; col 9, 40-59], i.e., the liquid covers the peaks and the valleys of the textured surface formed from the carnauba wax particles. In other words, the liquid covers the spaces between the particles, as well as the particles themselves. 
Smith discloses that the liquid that impregnates/encapsulates the surface including the wax particles is, inter alia, a food additive such as ethyl oleate, fatty acids, proteins, and/or vegetable oils (and/or indicates combinations thereof), including olive oil, light olive oil, corn oil, soybean oil, rapeseed oil, linseed oil, grapeseed oil, flaxseed oil, canola oil, peanut oil, safflower oil, and sunflower oil [col 3, 20-25], where the aforesaid oils read on the claimed liquid being an oil. 
Smith discloses that the carnauba wax particles have a characteristic dimension that is, inter alia, a height, or for spherical particles, a diameter, ranging from 5 to 500 µm, including from 10 to 50 µm [col 2, 37-45; col 5, 20-27; col 7, 43-52]. Given that the prima facie obvious (see MPEP 2144.05(I)) the claimed elevation difference between the peaks and troughs being at least 10 µm. 
Regarding the limitation in claim 1 of the liquid being present on the externally added region in an amount of 1,000 to 5,000 parts by mass per 100 parts by mass of wax component, it is noted that through simple conversion, the limitation is effectively recited a ratio of wax component to liquid component of 1:10 to 1:50, in other words, 10 to 50 times the (mass) amount of liquid relative to the amount of wax. Smith discloses that the ratio of solid (particles) to liquid (impregnating/encapsulating oil) is below 50 percent, including below 15 percent [col 3, 25-32]. Through simple calculation, one of ordinary skill in the art recognizes that a ratio of solid to liquid being about 15 percent or lower is the approximate equivalent of 7 times the amount (mass) of liquid relative to 1 (mass) amount of solid, where the disclosure of “less than 15 percent” therefore encompasses values that extend to 10, 20, 30, or more times the amount of liquid relative to the solid, of which encompasses and therefore renders prima facie obvious the claimed range of 1,000 to 5,000 parts by mass liquid per 100 parts by mass wax (i.e., 10 to 50 times the amount of liquid per amount of wax, based on weight). 
Furthermore, in an exemplary embodiment, Smith discloses that the liquid-encapsulated surface is formed by first, mixing carnauba wax powder with ethanol to 
Smith is silent regarding mixing both the impregnating/encapsulating liquid and the carnauba wax particles before spray-deposition onto the substrate surface; is silent regarding heating the mixture before spray-deposition; and thus is silent regarding the carnauba wax dissolving in the (impregnating/encapsulating) liquid to form a gel (claim 1, where the protuberances are formed of a mixture of a wax component and a liquid, where part of the wax component and part of the liquid dissolve in each other to form a gel).
Varanasi discloses a liquid impregnated surface and a method of forming said surface via spray coating [Abstract; 0002, 0008], formed on the inside of containers suitable for use in the food industry for containing non-Newtonian fluids [0038, 0088], including tubes, bottles, cups, jars, cans, etc., formed from, inter alia, plastic, glass, metal, and combinations thereof [0039, 0040]. The liquid impregnated surface inter alia, carnauba wax [0043], where the solid features include grooves, ridges, and cavities [0045-0048]. The impregnating liquid “wets” or covers the plurality of solid features [0048], where the impregnating liquid is, inter alia, a vegetable oil [0051]. 
Varanasi teaches that the impregnating liquid is mixed with the solid particles (e.g., vegetable oil is mixed with carnauba wax prior to spray-deposition), and the mixture is (then) deposited onto the surface, where the deposition of said mixture is faster and more efficient than common methods of fabricating engineered surfaces, such as spraying two different materials utilizing different steps or different sprayers [0028], of which reduces cost [0029]. Further, Varanasi teaches that the mixture of particles and impregnating liquid may also include a solvent, and that the solid particles are melted in the mixture [0057-0059]. The mixture is heated before deposition on the surface to dissolve the solid particles [0068, 0069]. In the alternative, Varanasi teaches that the mixture including only the impregnating liquid and the solid particles, i.e., not including the solvent, may also be heated before spray-deposition [0069]. The heating and control of the temperature during spray-deposition allows for control over the texture and/or roughness of the textured surface [0070]. The mixture is coated onto the substrate while being maintained at an elevated temperature, and then the coated surface may be cooled after coating [0069, 0070].
Smith and Varanasi are both directed toward food containers comprising liquid-impregnated internal surfaces comprising solid features formed from carnauba wax particles impregnated with a vegetable oil, for the purpose of improving the flow and removal of contents from the containers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have mixed the solvent (e.g., ethanol), the solid particles (carnauba wax), and the vegetable oil impregnating liquid of Smith, prior to spray-deposition, as taught by Varanasi, in order to have reduced the number of process steps in spray depositing the mixture/forming the solid features/liquid impregnated/encapsulated surface, thus making the process faster, more efficient, and cheaper. Additionally, it would have been obvious to have heated said mixture before spray-deposition, in order to have dissolved the particles in the oil/solvent, thus enabling the mixture to be spray-coated more efficiently, as well as to allow for more control over the surface texture/roughness, and then to have cooled the substrate after coating (either at ambient or decreased temperature). 
Applicant’s specification discloses that in forming the externally added protuberances of a mixture of a wax component and liquid, the liquid and wax component are mixed together to form a coating solution, the coating solution may or may not be heated, and then the coating solution is spray coated onto the surface of the formed body and allowed to cool, which forms the gel-like externally added protuberances comprising a mixture of the wax and the liquid [0039]. 
The liquid impregnated/encapsulated surface of the container of modified Smith would have comprised all of the features set forth above, where the impregnating liquid, 
Given that the liquid-impregnated surface of modified Smith, set forth above, is substantially identical to the present claimed and disclosed structure in terms of forming the externally added protuberances by mixing the oil and wax, heating the mixture thereof prior to spray deposition to dissolve the wax in the oil, and then spraying the mixture and allowing the spray-deposited mixture to cool, of which (as set forth above) Applicant’s specification indicates results in the formation of the gel-like externally added protuberances including a mixture of the wax component and the liquid; and in terms of the impregnating liquid being a vegetable oil and the wax being carnauba wax, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the carnauba wax particles of modified Smith would have been a gel-like particle including both the carnauba wax and the impregnating liquid, thereby meeting all of the limitations of claim 1. It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie
Regarding claim 3, F ranges from 0.5 to 0.9, and the value of F0 is 934,175.7 µm2 (1,116.1 x 837 µm, i.e., 0.93 mm2). As such, F1-, of which is the sum of projected areas occupied by the peaks having projected areas of not less than 1,000 µm2, ranges from 467,087.85 µm2 to 840,758.13 µm2 (0.47 mm2 to 0.84 mm2). As such, Applicant is claiming that, in a relatively small area (0.93 mm2), the amount of peaks having a projected area of 1,000 µm2 (0.001 mm2) or greater ranges from 0.5 to 0.9 of the total area. This small area, limited as described above, is only required to be exhibited in one instance on the surface, and not across the entirety of said surface.
As set forth above, modified Smith discloses that the impregnating/encapsulating oil is selected from among a number of different species of vegetable oil which are also named in Applicant’s specification as suitable for use, and discloses that the ratio of liquid to wax encompasses that which is recited in claim 1 (1,000 to 5,000 parts by mass of liquid relative to 100 parts by mass of wax). Applicant’s specification discloses that the oil (the liquid recited in claim 1), which acquires a contact angle of not more than 45° when measured at 23°C, and has a viscosity of not more than 100 mPa·s when measured at 25°C, can be exemplified by fatty acid triglycerides and various vegetable oils, including soybean oil, rape oil, olive oil, rice oil, corn oil, safflower oil, sesame oil, palm oil, castor oil, among others [0035]. 
Given that the liquid impregnated/encapsulated surface of the container of modified Smith, set forth above, is substantially identical to the present claimed and disclosed surface in terms of the gel-like carnauba wax particles which include a mixture of wax and impregnating oil which forms the textured surface and asperities thereof (peaks and troughs); the method of forming the aforesaid particles on the surface (as is 2 (0.001 mm2) being from 0.5 to 0.9 over an area of 0.93 mm2.
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 
Regarding claim 4, as set forth above, the particles are formed from, inter alia, carnauba wax, where carnauba wax has a melting point of 81 to 86°C, as evidenced by Thermo Fisher [page 3, section 9].
Regarding claim 6, as set forth above, the impregnating/encapsulating liquid of modified Smith is, inter alia, olive oil, light olive oil, corn oil, soybean oil, rapeseed oil, linseed oil, grapeseed oil, flaxseed oil, canola oil, peanut oil, safflower oil, and sunflower oil, of which include species such as, e.g., soybean oil (but not limited thereto), which exhibits a contact angle of not more than 45° when measured at 23°C, and has a 
Regarding claim 7, as set forth above, modified Smith discloses that both the particles and the surface between the particles are coated with the impregnating/encapsulating liquid (see paragraph 19 herein). 
Regarding claim 9, modified Smith discloses that the container and inner surface thereof is made of polyethylene terephthalate (synthetic resin) or glass [col 11, 38-42]. 
Regarding claim 10, the rejection of claim 1 set forth above reads on the limitations of claim 10, where modified Smith discloses that the liquid impregnated/encapsulated surface is formed on the inner surface of the container which comes into contact with the product/material stored therein. 
Regarding claim 11, modified Smith discloses that the product(s) stored in the container have viscosities of higher than 100 cP [col 2, 20-27; col 8, 29-36], of which overlaps and therefore renders prima facie obvious the claimed range of not less than 200 mPa·s (see MPEP 2144.05(I)). 

Response to Arguments
Applicant’s arguments, see Remarks filed 16 September 2020, have been fully considered by the Examiner but are not found persuasive. 
On page 5 of the Remarks, Applicant asserts that the amendments to claim 3 are sufficient to overcome the rejection thereof under 35 U.S.C. 112(b) previously set forth in the Final Office Action. However, though Applicant’s amendment corrected one 
On page 7 of the Remarks, Applicant asserts that Smith discloses that the trough (space between gel-like wax particles) is filled with liquid, and as such, there is no difference between the peak and trough, directing the Examiner to Figure 1C of Smith. However, first, it is the Examiner’s position that Figure 1C constitutes a mere illustration of an embodiment of the invention of Smith, and is not (A), drawn to scale or accurate representation, and (B), is not explicitly representative of the embodiment set forth in the grounds of rejection which is made in view of a combination of references, wherein the particles are formed carnauba wax and the impregnating liquid is a vegetable oil, where the surface is formed via the method disclosed by Varanasi. The grounds of rejection are not based solely on the disclosure of Smith, but rather, the disclosure of Smith in view of the teachings of Varanasi; specifically the teaching that the impregnating liquid and the solid particles (wax) may be mixed together and heated prior to spray deposition on the inner surface of a container, rather than spraying the particles and then coating said particles in a separate step with the impregnating liquid, where the former is faster and more efficient than the two-step process. As such, it is the Examiner’s position that Applicant has not considered the full scope of the grounds of rejection, and appears to be attacking a single reference when the grounds of rejection are based on a combination. It is noted that one cannot show nonobviousness 
Additionally, it is noted that the claims do not recite that the liquid follows the contour of the surface texture as defined by the peaks and troughs of the externally added protuberances. Rather, the claims require that the surface of the formed body at portions present amongst (i.e., the spaces between) the externally added protuberances are covered with the liquid (claim 1); and that both the protuberances and the spaces present amongst the protuberances are coated with the liquid (claim 7). In other words, the claims do not require that the surface of the liquid exhibit a roughness or “ruggedness”. Moreover, even if the claims did recite this embodiment, the liquid impregnated surface of modified Smith, as set forth above in the grounds of rejection, is identical or substantially identical to Applicant’s method of forming the claimed formed body, and thus, one of ordinary skill in the art would reasonably expect that the surface of modified Smith would have exhibited the aforesaid contour as defined by the underlying protuberances, i.e., the roughness or “ruggedness”. For these additional reasons, Applicant’s argument is not found persuasive.
On pages 7 and 8 of the Remarks, Applicant asserts, with respect to the combination of Smith in view of Varanasi, that “it would not have been possible to arrive at the unique configuration of the present invention of an ultrathin liquid film that is formed on the surface of the externally added region. This is because neither Smith nor Varanasi teaches that the protuberances are allowed to function as a source of the liquid”. However, first, it is noted that the claimed invention does not recite any limitation a surface of said formed body”, of which can be any areal amount, and is not necessarily, for example, the entire inner surface of a bottle. The foregoing notwithstanding, the liquid impregnated/encapsulated surface of modified Smith, set forth above in the grounds of rejection, is substantially identical to the invention claimed and disclosed by Applicant, and in particular, the disclosed method of forming the surface. That is, modified Smith discloses that the wax particles and the impregnating oil (and optionally the solvent) are mixed and heated (dissolved in one another), sprayed on the inner surface of the bottle at an elevated temperature, and then allowed to cool either at ambient temperature or the surface of the bottle is cooled. Additionally, Smith discloses the mass amount of liquid relative to wax which encompasses the range claimed by Applicant. Applicant has not provided any objective evidence that would indicate that the particles of modified Smith, formed in an identical or substantially identical way to that disclosed by Applicant, would not be capable of functioning as asserted. As such, Applicant’s arguments constitute arguments of counsel, which cannot take the place of factually supported objective evidence (see MPEP 2145). For at least these reasons, Applicant’s arguments are not found persuasive.



Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description. 
US 2015/0076030 to Smith – discloses liquid-impregnated surfaces [Entire Document] which are similar or substantially similar to those disclosed in relied upon references Smith and Varanasi (noted that Inventor Smith is listed on all of the aforesaid publications).
 US 2014/0314975 to Smith et al. – discloses liquid-impregnated surfaces and coating methods thereof for the interior surface of containers; describes in-depth the interaction of the impregnating liquid with the liquid in contact therewith (e.g., viscous food product) [Entire Document].

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782